 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10   JORGE PALACIOS,                                     No. 2:17-cv-2500 TLN CKD P
11                       Plaintiff,
12           v.                                          ORDER
13   KEVIN SMITH, et al.,
14                       Defendants.
15

16           Plaintiff has requested the appointment of counsel. (ECF No. 43.) The United States

17   Supreme Court has ruled that district courts lack authority to require counsel to represent indigent

18   prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490 U.S. 296, 298 (1989). In

19   certain exceptional circumstances, the district court may request the voluntary assistance of

20   counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.

21   1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

22           “When determining whether ‘exceptional circumstances’ exist, a court must consider ‘the

23   likelihood of success on the merits as well as the ability of the [plaintiff] to articulate his claims

24   pro se in light of the complexity of the legal issues involved.’” Palmer v. Valdez, 560 F.3d 965,

25   970 (9th Cir. 2009) (quoting Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983)). The burden

26   of demonstrating exceptional circumstances is on the plaintiff. Id. Circumstances common to

27   most prisoners, such as lack of legal education and limited law library access, do not establish

28   exceptional circumstances that would warrant a request for voluntary assistance of counsel.
 1             Plaintiff requests appointment of counsel based on his limited knowledge of the law,
 2   difficulty in gathering evidence for trial, “simple English,” and health problems. (ECF No. 43.)
 3   These circumstances are common to most prisoners and do not establish exceptional
 4   circumstances warranting the appointment of counsel. Moreover, plaintiff has thus far
 5   demonstrated that he is capable of articulating his claims without assistance.
 6             Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for the appointment of
 7   counsel (ECF No. 43) is denied.
 8   Dated: June 26, 2019
 9

10

11
     13:pala2500.31
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
